                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   HARRISON DIVISION


VALERIE L. WEIS                                                                                  PLAINTIFF


         v.                              CIVIL NO. 3:18-CV-3076


ANDREW M. SAUL, 1 Commissioner,
Social Security Administration                                                                   DEFENDANT




                                        MEMORANDUM OPINION

         Plaintiff, Valerie L. Weis, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) under the provisions of Titles II and XVI of the

Social Security Act (Act). In this judicial review, the Court must determine whether there is

substantial evidence in the administrative record to support the Commissioner’s decision. See

42 U.S.C. § 405(g).

         Plaintiff protectively filed her current applications for DIB and SSI on May 6, 2015,

alleging an inability to work since May 3, 2015, due to Graves’ disease, hypertension,

depression, anxiety, and sciatica.              (Tr. 88, 99, 112, 126).            For DIB purposes, Plaintiff

maintained insured status through December 31, 2019.                              (Tr. 88, 99, 112, 126). An


1
  Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                            1
administrative hearing was held on September 14, 2016, where Plaintiff and her daughter,

Donna Weis, testified. (Tr. 59-60, 63-79, 79-82). Jim Spragins, Vocational Expert (VE), also

testified. (Tr. 60-61, 82-84).

       By written decision dated November 28, 2017, the ALJ found that during the relevant

time period, Plaintiff had severe impairments of thyroid disorder, degenerative disc disease of

the lumbar spine, degenerative joint disease, and a history of vertigo. (Tr. 22). However, after

reviewing all of the evidence presented, the ALJ determined that Plaintiff’s impairment did

not meet or equal the level of severity of any impairment listed in the Listing of Impairments

found in Appendix I, Subpart P, Regulation No. 4. (Tr. 23). The ALJ found that Plaintiff

retained the residual functional capacity (RFC) to perform light work as defined in 20 CFR §§

404.1567(b) and 416.967(b), except that she could occasionally climb stairs and ramps,

balance, stoop, crouch, crawl, and kneel; must avoid hazards, including unprotected heights

and moving machinery; and must avoid ropes, ladders, and scaffolds. (Tr. 23). With the help

of a vocational expert (VE), the ALJ determined that Plaintiff was able to perform her past

relevant work as a cashier-checker, and alternatively, that there were also other jobs that existed

in significant numbers in the national economy that Plaintiff could perform, such as a price

marker, a production assembler, and a router. (Tr. 30). The ALJ concluded that the Plaintiff

had not been under a disability, as defined in the Social Security Act, from May 3, 2015,

through the date of the decision. (Tr. 30).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, but

the request was denied on May 29, 2018. (Tr. 1-6). Subsequently, Plaintiff filed this action.

(Doc. 1). This case is before the undersigned pursuant to the consent of the parties. (Doc. 5).

Both parties have filed appeal briefs, and the case is now ready for decision. (Docs. 12, 13).



                                                2
       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       IT IS SO ORDERED AND ADJUDGED this 9th day of August, 2019.




                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE


                                               3
